Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-BG-663

                    IN RE CYNTHIA S. MALYSZEK, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 396875)

                         On Report and Recommendation
                    Of the Board on Professional Responsibility
                    (BDN 334-09, BDN 101-07 & BDN 10-14)
                   (Board Docket Nos. 13-BD-102 & 14-BD-98)

                             (Decided April 26, 2018)


      Before GLICKMAN, EASTERLY, and MCLEESE, Associate Judges.

      PER CURIAM:       In this case, the Board on Professional Responsibility

concurred with the Ad Hoc Hearing Committee’s findings and recommended

discipline.   In its report, the Board acknowledged that the Ad Hoc Hearing

Committee found that respondent Cynthia Malyszek had committed numerous

violations in the course of her representation of three clients; however, in accepting

the recommendation of disbarment the Board relied on the factual findings that

respondent engaged in at least reckless misappropriation of client funds in the
                                         2


Mills matter.1 Specifically, respondent failed to deposit the retainer she received

from her client Ortez Mills into a trust account and instead commingled the

unearned fees with her own funds in her operating account. Further, although

respondent had only earned part of the retainer, the operating account fell far

below the amount owed to Mr. Mills and was overdrawn on a day when, as

respondent acknowledged, she owed Mr. Mills $990 in unearned fees. Finally,

respondent failed to return the unearned fees to Mr. Mills upon his request,

resulting in his contacting Disciplinary Counsel.




      In light of this record, we agree with the Board’s determination that

respondent recklessly misappropriated entrusted client funds. See In re Edwards,

990 A.2d 501, 518-19 (D.C. 2010) (misappropriation occurs when the balance of

the account falls below the amount owed to the client). The presumptive discipline

for reckless misappropriation is disbarment. See, e.g., In re Addams, 579 A.2d
190, 193 (D.C. 1990) (en banc).


      1
         In the Mills matter the Hearing Committee found that respondent
misappropriated client funds in violation of the Rules of Professional Conduct 1.15
(a) & (b), 1.16 (d), and 5.3 (b) & (c). The Hearing Committee further found that
the facts established that the misappropriation was at least reckless and that no
circumstances existed to justify straying from the presumed penalty of disbarment.
The Hearing Committee therefore concluded that respondent should be disbarred.
                                         3




       Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). While respondent did file exceptions, she failed to file

her brief as directed, and most of her exceptions focus on the two matters that were

not relied on by the Board to support its recommended sanction. As to the Mills

matter, respondent merely asserted that the recommended discipline of disbarment

was too harsh; her exceptions do not address her actions in the Mills case and fail

to provide a basis for this court to depart from the Board’s recommendation.


       Accordingly, it is ORDERED that respondent Cynthia Malyszek is hereby

disbarred. For purposes of reinstatement the period of respondent’s disbarment

will not begin to run until such time as she files a D.C. Bar R. XI, § 14 (g)

affidavit.




                                             So ordered.